Citation Nr: 0811996	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-27 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for loss of teeth, due to 
dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for a 
hearing loss (claimed as hearing), loss of teeth (claimed as 
teeth) and a hiatal hernia (claimed as stomach problems).  
The veteran perfected an appeal on these issues and in May 
2006, the Board remanded the case for further development.  
In a December 2007 rating decision issued in March 2008, the 
RO granted service connection for a bilateral hearing loss 
and gastroesophageal reflex disorder.  As such, these issues 
are no longer before the Board.  See Grantham v. Brown, 114 
F.3d. 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

There is no competent medical evidence showing that the 
veteran sustained dental trauma during service or that he has 
a current dental disability linked to an in-service injury. 


CONCLUSION OF LAW

Service connection for residuals of claimed dental trauma, to 
include loss of teeth, is not warranted.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in June and December 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim(s) and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a December 2007 supplemental statement of the case 
issued after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice was 
not provided until June 2006, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Private medical records and lay 
statements have been associated with the record.  The 
veteran's service medical records are missing and are 
presumed to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the United States Court of Appeals for the Federal Circuit 
held that VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  The 
RO has made several attempts to locate the veteran's service 
medical records, to include personnel, medical and dental 
treatment records, morning and sick reports and surgeon 
general's office reports (SGOs).   However, the RO has 
received consistent responses that the records are 
unavailable.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  The RO has also attempted to obtain the veteran's 
Social Security Administration records, but was informed that 
his file had been destroyed.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as there is no evidence of any treatment for 
the veteran's teeth until 1990, over 35 years after his 
separation from service, and there is no medical evidence 
which suggests a nexus between his active duty and his 
current dental disorder, the Board finds that an examination 
for the veteran's dental condition is not warranted.  The 
veteran has asserted that he has had dental problems since 
leaving service and has submitted letters which support his 
assertion.  However, these are not found credible and will be 
addressed further in this decision.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
veteran submitted a signed statement dated February 20, 2008, 
in which he confirmed that he has no other information or 
evidence to submit.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  In general, conditions including replaceable missing 
teeth will be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17.  38 C.F.R. § 3.381.  When service connection is 
warranted, it will be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  In general, a 
veteran with a service-connected noncompensable dental 
condition is classified as Class II, and entitled to one-time 
treatment for the condition, if application is made within a 
certain time period after service.  
38 C.F.R. § 3.381(b).  However, if the dental condition is 
due to combat wounds or service trauma, the veteran is 
eligible for Class II(a) treatment, consisting of all 
treatment indicated as reasonably necessary for the treatment 
of such condition. 
38 C.F.R. § 17.161(c).  Thus, the significance of a finding 
that a dental condition is due to service trauma is there are 
no restrictions as to one-time treatment or time limit of 
application.

The veteran contends that he suffered dental trauma while in 
service which resulted in the loss of teeth, and that his 
current dental condition should therefore be service-
connected.  

As noted above, the veteran's service medical records are 
unavailable.  The veteran has submitted documents showing 
that he participated in boxing events while in service and it 
appears that he is relating his dental trauma to these 
events.  However, none of these records indicate that the 
veteran had dental trauma as a result of these events. 

The first post-service evidence showing a dental condition is 
a private dentist's undated letter in response to a March 
2003 inquiry about the veteran's treatment.  In the letter, 
the private dentist stated that he first treated the veteran 
in May 1990, when the veteran presented with all maxillary 
teeth missing which had been replaced with a maxillary 
denture, missing teeth numbers 19, 25, 30 and 31 and fixed 
bridges that had been placed in the mandibular posterior 
areas to replace missing teeth.  The dentist noted that the 
veteran's overall hygiene was good and he seemed to be doing 
a good job on his home oral care.  The dentist stated that, 
during the time when the veteran was a patient he came in 
approximately every six months for a preventative visit to 
have examinations, prophylaxis, periodontal screening and 
oral cancer examination.  Over the course of time in which he 
was a patient of record, the teeth numbers 21 and 28 were 
crowned, teeth numbers 22, 23 and 24 were filled and a new 
maxillary denture was fabricated.  The examiner did not 
provide a link between the veteran's loss of teeth and his 
time in service.  

The veteran has stated that he began having dental problems 
while in service and has submitted lay statements to that 
effect.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The veteran is not offering these statements 
in order to make a medical diagnosis, but instead for the 
purpose of establishing the in-service incident and the 
residuals.  He is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  
In terms of credibility, in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit determined that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  In the present case, 
although the veteran has reported that he has had dental 
problems since he left service and has submitted lay 
statements that support his contention, dental treatment is 
not shown until 1990.  While the veteran had obviously 
received treatment before that time, given that he had 
maxillary dentures in place when he first saw the private 
dentist in May 1990, there is no medical evidence that the 
veteran had been receiving dental treatment since he left 
service.  The Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Overall, the Board finds the lack of evidence of treatment 
for worsening symptoms since service to be more persuasive 
than the recollection of symptoms in the distant past.  As 
such, although sincere in his beliefs, the veteran is not 
found to be credible in relating a history of dental problems 
since he left service and of ongoing treatment following 
service.  There is simply no medical evidence to support 
these contentions.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current dental condition and active 
service.  While the veteran has a current dental disorder, 
there is no medical evidence providing a nexus between his 
time in active duty and his dental condition.  In the absence 
of competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  

As noted, the veteran has contended he has a dental condition 
which began during service and has submitted lay statements 
to that effect.  However, even if these statements were 
considered credible, they are not competent to render opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

 
ORDER

Service connection for loss of teeth, due to dental trauma is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


